Citation Nr: 1826392	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-24 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for renal mass, status post partial right nephrectomy, to include as due to exposure to contaminated water at Camp Lejeune.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1977 in the Army and November 1981 to July 1991 in the Marine Corps.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDINGS OF FACT

1.  The Veteran served at Camp LeJeune at various times prior to December 31, 1987, during his second period of active duty, and he is presumed to have been exposed to contaminated water during service.  

2.  The Veteran's renal cell carcinoma status post partial right nephrectomy manifested to a compensable degree.  


CONCLUSION OF LAW

Renal cell carcinoma status post partial right nephrectomy is presumed to have been incurred in active service.  38 U.S.C. § 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309, to allow presumptive service connection for certain enumerated diseases related to exposure to contaminants present in the water supply at Camp Lejeune.  For purposes of this section, contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987. 38 C.F.R. § 3.307(a)(7)(i).

Section § 3.307(a)(7) provides that a veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. §  3.307(a)(7)(iii).

The enumerated diseases which are deemed to be associated with exposure to contaminated water at Camp Lejeune are kidney cancer; liver cancer; Non-Hodgkin's lymphoma; adult leukemia; multiple myeloma; Parkinson's disease; aplastic anemia and other myelodysplastic syndromes; and bladder cancer.  38 C.F.R. § 3.309(f).  The diseases listed in §3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(7)(ii).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is warranted for renal mass status post partial right nephrectomy.

The Veteran has contended that he developed his kidney disorder as a result of exposure to contaminated water while stationed at the United States Marine Corps Base at Camp Lejeune, North Carolina.  The Veteran's service personnel records confirm that he was stationed at Camp Lejeune prior to December 31, 1987, during his second period of active duty.

The post-service medical evidence also shows that the Veteran has been diagnosed with kidney cancer.  In this regard, he was diagnosed with renal cell carcinoma in June 2009 and cancer of the kidney in July 2009, and he underwent a partial right nephrectomy in October 2009.  Therefore, the Veteran has been diagnosed with a disease that is presumptively associated with exposure to contaminated water at Camp Lejeune and that has manifested to a compensable degree.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Board does acknowledge that the Veteran was afforded VA examinations in June 2010, October 2013, and January 2018.   However, to the extent that those examiners provided negative nexus opinions, the Veteran's renal cancer is presumed to be related to his exposure to contaminated water at Camp Lejeune given the recent amendments to 38 C.F.R. §§ 3.307 and 3.309.  Moreover, the evidence is not sufficient to rebut the presumptive provisions of § 3.307.  Accordingly, the Board concludes that service connection for renal mass status post partial right nephrectomy is warranted.


ORDER

Service connection for renal mass status post partial right nephrectomy is granted.



____________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


